Citation Nr: 0921765	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-30 075	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for an eye disorder.

4. Entitlement to service connection for headaches.

5.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to 
October 1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for bilateral tinnitus, hearing loss, an eye 
disorder, headaches, and sinusitis.


FINDING OF FACT

On May 20, 2009, prior to the promulgation of a decision in 
this appeal, the Board received notification from the Veteran 
requesting withdrawal of his appeal as it related to service 
connection for bilateral tinnitus, hearing loss, an eye 
disorder, headaches, and sinusitis.


CONCLUSIONS OF LAW

1.  The criteria for the Veteran's withdrawal of the appeal 
on the claim of entitlement to service connection for 
bilateral tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.204 (2008).

2.  The criteria for the Veteran's withdrawal of the appeal 
on the claim of entitlement to service connection for hearing 
loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.204 (2008).

3.  The criteria for the Veteran's withdrawal of the appeal 
on the claim of entitlement to service connection for an eye 
disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.204 (2008).

4.  The criteria for the Veteran's withdrawal of the appeal 
on the claim of entitlement to service connection for 
headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.204 (2008).

5.  The criteria for the Veteran's withdrawal of the appeal 
on the claim of entitlement to service connection for 
sinusitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant 
or by his or her authorized representative. Id.  

The Veteran has withdrawn his appeal on all aforementioned 
issues and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.








		(CONTINUED ON NEXT PAGE
ORDER

The appeal on the claim of entitlement to service connection 
for bilateral tinnitus is dismissed. 

The appeal on the claim of entitlement to service connection 
for hearing loss is dismissed. 

The appeal on the claim of entitlement to service connection 
for an eye disorder is dismissed. 

The appeal on the claim of entitlement to service connection 
for headaches is dismissed. 

The appeal on the claim of entitlement to service connection 
for sinusitis is dismissed. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


